PHILLIPS, Chief Judge
(concurring in the result).
I concur in the results reached in the opinion prepared by Judge Weick.
My opinion is that the record contains no support for the District Court’s statement that the actions of the City Council and the Plan Commission were a “sad display of bigotry, intolerance, and selfishness at its worst.” 380 F.Supp. at 231. Not only is this finding clearly erroneous, but it is also likely to be counterproductive in the sensitive and controversial circumstances of this case.
I also agree that the record of this case does not provide a basis for the action of the District Court in ordering that the City of Toledo submit a comprehensive plan for the elimination of all discriminatory barriers in housing.
As this court said in Garrett v. City of Hamtramck, 503 F.2d 1236, 1249 (6th Cir. 1974), affirmative provisions in a decree “should be no greater than required because courts are ill-equipped to administer the details of a municipality’s affairs.” In my opinion the requirement that Toledo develop a sweeping plan of affirmative action is unnecessary in this case. More important, it would deeply involve the District Court in complex and delicate problems of city planning that are best left to the municipal government and to the various administrative agencies.
Appeal No. 74-2116 is from the decision of the District Court denying the *883petition of Ragan Woods Homeowners Association, et al., to intervene as parties defendant. I agree that these parties had a right to intervene under Ped.R. Civ.P. 24(a) and that the District Court committed reversible error in denying leave to intervene under the facts and circumstances of this case.
I interpret the opinion prepared by Judge Weick to make final disposition of only one issue — the rezoning of the Heatherdowns tract. I agree that the decision of the District Court should be reversed on this issue and that the complaint should be dismissed insofar as it seeks the rezoning and platting of Heatherdowns.
I further agree that the issues of platting the Holland-Sylvania and Stateline sites should be remanded for further consideration after the parties have endeavored to work out an amicable solution to their problems. All the parties to this appeal are, or should be, interested in the development of the City of Toledo, where all citizens, black and white, will have equal opportunities for adequate housing, without discrimination. The parties are, or should be, interested in avoiding a situation for Toledo such as is described in United States v. City of Black Jack, Missouri, 508 F.2d 1179 (8th Cir. 1974), cert. denied, 422 U.S. 1042, 95 S.Ct. 2656, 45 L.Ed.2d 694 (1975). These are problems that should be resolved effectively by persons of good will, working at the level of local government, and not by mandates of federal courts.
If parties are not successful in working out an amicable settlement of their differences, the District Court will have another opportunity to pass upon the issues in the light of all evidence then on file, including the evidence heard on remand.